Name: Commission Regulation (EC) No 1098/2003 of 25 June 2003 establishing the quantity of certain pigmeat products available for the fourth quarter of 2003 under the arrangements provided for by the Free Trade Agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  Europe;  international trade;  European construction
 Date Published: nan

 Avis juridique important|32003R1098Commission Regulation (EC) No 1098/2003 of 25 June 2003 establishing the quantity of certain pigmeat products available for the fourth quarter of 2003 under the arrangements provided for by the Free Trade Agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part Official Journal L 157 , 26/06/2003 P. 0026 - 0027Commission Regulation (EC) No 1098/2003of 25 June 2003establishing the quantity of certain pigmeat products available for the fourth quarter of 2003 under the arrangements provided for by the Free Trade Agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2305/95 of 29 September 1995 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part(1), as last amended by Regulation (EC) No 1853/2002(2), and in particular Article 4(4) thereof,Whereas:In order to ensure distribution of the quantities available, the quantities carried forward from the period 1 July to 30 September 2003 should be added to the quantities available for the period 1 October to 31 December 2003,HAS ADOPTED THIS REGULATION:Article 1The quantity available for the period 1 October to 31 December 2003 pursuant to Regulation (EC) No 2305/95 is set out in the Annex hereto.Article 2This Regulation shall enter into force on 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 June 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 233, 30.9.1995, p. 45.(2) OJ L 280, 18.10.2002, p. 5.ANNEX>TABLE>